Case 2:19-cv-02424-SHL-jay Document 12 Filed 07/30/19 Page 1 of 3                         PageID 160



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


LEMOYNE-OWEN COLLEGE FACULTY                       )
ORGANIZATION,                                      )
       Plaintiff,                                  )
                                                   )
v.                                                 )             No. 2:19-cv-2424 - SHL-jay
                                                   )
LEMOYNE-OWEN COLLEGE and BOARD                     )
OF TRUSTEES,                                       )
       Defendants.                                 )


                                      SCHEDULING ORDER



       Pursuant to written notice, a scheduling conference was held on July 30, 2019. Present were

Handel R. Durham, Jr. and Jonathan T. Mosley, counsel for plaintiff, and Rodney G. Moore,

counsel for defendant. At the conference, the following dates were established as the final

deadlines for:

INITIAL DISCLOSURES PURSUANT TO FED. R. CIV. P. 26(a)(1): August 13, 2019

MOTIONS TO JOIN PARTIES: September 30, 2019

MOTIONS TO AMEND PLEADINGS: September 30, 2019

MOTIONS TO DISMISS: October 30, 2019

ALTERNATIVE DISPUTE RESOLUTION:

       (a)       ADR DEADLINE PURSUANT TO ADR PLAN RULE 4.3(a): October 22, 2019

                 Mediator must file Mediation Certification Form:
                 https://www.tnwd.uscourts.gov/pdf/content/MediationCertificationForm.pdf

       (b)       SELECTION OF MEDIATOR PURSUANT TO ADR PLAN RULE 5.4(c)2:

                 STIPULATION FILING DATE: August 6, 2019
                 (If the parties fail to agree upon a Mediator by this deadline, the Court shall select a
                 Mediator for the case from the Court’s Mediator list and shall issue an Order
                 notifying the parties of the Mediator’s identity)
Case 2:19-cv-02424-SHL-jay Document 12 Filed 07/30/19 Page 2 of 3                                       PageID 161




COMPLETING ALL DISCOVERY: March 30, 2020

         (a)      WRITTEN DISCOVERY 1: February 28, 2020

         (b)      DEPOSITIONS: March 30, 2020

         (c)      EXPERT WITNESS DISCLOSURES (Rule 26):

                  (1)      DISCLOSURE OF PLAINTIFF’S RULE 26 EXPERT
                           INFORMATION: January 30, 2020

                  (2)      DISCLOSURE OF DEFENDANT’S RULE 26 EXPERT
                           INFORMATION: February 28, 2020

                  (3)      EXPERT WITNESS DEPOSITIONS: March 30, 2020

MOTIONS TO EXCLUDE EXPERTS/DAUBERT MOTIONS: April 30, 2020

FILING DISPOSITIVE MOTIONS: April 30, 2020

JOINT PROPOSED PRETRIAL ORDER DUE: August 7, 2020
(E-Mail Joint Proposed Pretrial Order in Word or WordPerfect format to:
ECF_Judge_Lipman@tnwd.uscourts.gov)

PRETRIAL CONFERENCE DATE: August 14, 2020 at 10:00 a.m.
(All counsel participating in the trial must be present in person at the pretrial conference.)

NON-JURY TRIAL: August 24, 2020 at 9:30 a.m. Trial is anticipated to last approximately 3
days.

The parties do not consent to trial before the Magistrate Judge.

OTHER RELEVANT MATTERS:

        As required by Local Rule 26.1(e), the parties have conferred as to whether they will seek
discovery of electronically stored information (Ae-discovery@) and have agreed that counsel have
advised their clients to preserve all relevant ESI. ESI will be produced in paper or .pdf format. The
parties do not anticipate seeking ESI that is not reasonably available. However, if the requesting
party intends to seek discovery of ESI from sources identified as not reasonably accessible, the
parties will discuss: (1) the burdens and costs of accessing and retrieving the information; (2) the

1
  The parties shall serve requests at least 45 days before the deadline to complete written discovery to allow sufficient
time for responses by the deadline for completion of discovery.


                                                           2
Case 2:19-cv-02424-SHL-jay Document 12 Filed 07/30/19 Page 3 of 3                     PageID 162



needs that may establish good cause for requiring production of all or part of the information, even
if the information sought is not reasonably accessible; and (3) conditions on obtaining and
producing this information.

        Pursuant to agreement of the parties, if privileged or protected information is inadvertently
produced, the producing party may, by timely notice, assert the privilege or protection and obtain
the return of the materials without waiver.

        Pursuant to Local Rule 16.3(d), within 7 days of completion of ADR, the parties shall file a
notice via ECF confirming that the ADR was conducted and indicating whether it was successful or
unsuccessful, without disclosing the parties’ respective positions at the ADR. The Mediator must
file a Mediation Certification form, as noted above.

        Pursuant to Local Rule 7.2(a)(1)(A), all motions, except motions pursuant to Fed. R. Civ. P.
12, 56, 59, and 60 shall, be accompanied by a proposed order in a word processing format sent to
the ECF mailbox of the presiding judge.

       Pursuant to Local Rule 7.2(a)(1)(B), the parties are required to consult prior to filing any
motion (except motions filed pursuant to Fed. R. Civ. P. 12, 56, 59, and 60).

        The opposing party must file a response to any opposed motion. Pursuant to Local Rule
7.2(a)(2), a party’s failure to respond timely to any motion, other than one requesting dismissal of a
claim or action, may be deemed good grounds for granting the motion.

        Neither party may file an additional reply to any motion, other than a motion filed pursuant
to Fed. R. Civ. P. 12(b) or 56, without leave of the court. Pursuant to Local Rule 7.2(c), if a party
believes that a reply is necessary, it shall file a motion for leave to file a reply within 7 days of
service of the response, setting forth the reasons why a reply is required.

      This order has been entered after consultation with the parties. Absent good cause
shown, the deadlines set by this order will not be modified or extended.

       IT IS SO ORDERED, this 30th day of July, 2019.


                                              s/ Sheryl H. Lipman
                                              SHERYL H. LIPMAN
                                              UNITED STATES DISTRICT JUDGE




                                                 3
